Citation Nr: 0945044	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas




THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 50 percent disabling.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel









INTRODUCTION

The Veteran served on active duty from September 1967 to 
March 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In February 2008, the Board 
remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

In the Board's prior remand, the Board requested that a VA 
examiner address a very specific inquiry following a VA 
examination: 

Following completion of the examination, the examiner 
should specifically indicate whether, as a result of the 
Veteran's service-connected bilateral pes planus alone, 
no effective function remains other than that which 
would be equally well-served by an amputation stump and 
use of a suitable prosthetic appliance.  The examiner 
should, additionally, offer an opinion as to the extent 
of interference with employment caused by the Veteran's 
service-connected bilateral pes planus.

The Veteran was afforded two VA examinations by the same 
examiner.  On the first examination, the examiner stated that 
he had "seen similar patients with similar deformities that 
were able to get about."  He indicated that he felt that the 
Veteran could walk.  However, this was not demonstrated on 
examination.  On the next examination, it was noted that the 
Veteran had previously been unable to stand on examination.  
On this examination, he could stand, but indicated that he 
was confined to a wheelchair for mobility.  The examiner 
clearly felt that the Veteran's service did not play a role 
in his bilateral foot deformity as it is congenital.  
However, the Veteran is service-connected for bilateral pes 
planus and service connection remains in effect.  The 
examiner stated that the Veteran did not appear healthy and 
was held back by his feet.  He stated that the Veteran would 
have trouble doing anything that required walking or 
standing, but then questioned the fact that the Veteran had 
been employed for 20 years.  

The examiner did not answer whether the Veteran would be 
equally well-served by an amputation stump and use of a 
suitable prosthetic appliance.  In light of the foregoing, 
further action is necessary in this case, in accordance with 
the previous Board remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

Because this case presents complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain an addendum from the examiner 
who conducted the prior VA examinations.  
If this examiner is unavailable, schedule 
the Veteran for a VA foot examination to 
determine the severity of his service-
connected bilateral pes planus.  Any 
indicated tests should be accomplished.  
The examiner should review the claims 
folder prior to examination.  

The examiner providing the addendum or 
conducting the examination should 
specifically indicate whether, as a 
result of the Veteran's service-connected 
bilateral pes planus, no effective 
function remains other than that which 
would be equally well-served by an 
amputation stump and use of a suitable 
prosthetic appliance.  The examiner 
should, additionally, offer an opinion as 
to the extent of interference with 
employment caused by the Veteran's 
service-connected bilateral pes planus.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

2.  Then, readjudicate the claim on appeal, 
to include consideration of 38 C.F.R. 
§§ 3.321(b)(1) and 38 C.F.R. § 4.16.  If the 
issue remains denied, the Veteran should be 
provided with a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009). 

